DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/8/2022, with respect to the rejection(s) of claim(s) 1-23 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takeda et al, US Patent Pub. 20090043588 A1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, 12, 18-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al, US Patent Pub. 20090043588 A1, in view of Kim, US Patent Pub. 20160111089 A1. 
Re Claim 1, Takeda et al discloses a method of removing user speech for a hearing assist device (fig. 4; para 0005), comprising: receiving an audio signal, wherein the audio signal includes a speech component of the user and a noise component (fig. 4; para 0005: self-speech along with other sound components where the adaptive filter is used to extract the self-speech signal from the other signals received); filtering the audio signal with a self-speech filter that utilizes an intrinsic user to filter the speech component (fig. 4; para 0005: self-speech along with other sound components where the adaptive filter is used to extract the self-speech signal from the other signals received), wherein the intrinsic user is determined based on a voice input of the user (fig. 4; para 0005: self-speech along with other sound components where the adaptive filter is used to extract the self-speech signal from the other signals received; wherein the signals include signal vectors as highlighted in para 0006); and outputting a filtered audio signal in which the speech component of the user has been substantially removed from the audio signal (fig. 4; para 0005: self-speech along with other sound components where the adaptive filter is used to extract the self-speech signal from the other signals received and output the results via loudspeaker illustrated in fig. 4); but fails to disclose utilizing a user vector to filter the speech component, where the user vector is determined based on a voice input. However, Kim discloses a system that teaches the concept of being able to apply vector extraction technology to extract feature vector of voice data (Kim, para 0077) detected by a system via microphone (Kim, paras 0074). It would have been obvious to modify Takeda et al such that it is able to extract feature vector of voice data as taught in Kim for the purpose of being able to optimize recognition of the voice/speech data of the signal thus enabling more precise reduction of the user’s own voice.
Re Claim 7, the combined teachings of Takeda et al and Kim disclose the method of claim 1, but fail to explicitly disclose wherein the hearing assist device comprises a head worn device having at least one earphone and an accessory device in communication with the head worn device. However, Official notice is taken that both the concepts and advantages of using a hearing assist device comprising a head worn device with an earphone and an accessory device are well known. It would have been obvious to modify the Takeda et al and Kim system such that it can be incorporated within a head worn hearing assistance device for the purpose of making the system of Takeda et al and Kim to be used by users within a head worn device with accessories closer to the user’s mouth to better pick up self-speech. 
Claims 8-10 have been analyzed and rejected according to claim 7.
Claim 12 has been analyzed and rejected according to claim 1.
Claim 18-20 has been analyzed and rejected according to claim 7.
Claim 23 has been analyzed and rejected according to claim 1.

Claims 2, 4, 11, 13, 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al, US Patent Pub. 20090043588 A1, and Kim, US Patent Pub. 20160111089 A1 as applied to claim 1 above, in view of Nagata, US Patent 6157403, and further in view of Lainez et al, US Patent Pub. 20160005414 A1.
Re Claim 2, the combined teachings of Takeda et al and Kim disclose the method of claim 1, but fail to disclose wherein the self-speech filter includes a machine learning model configured to process the audio signal with the intrinsic user vector, and wherein the intrinsic user vector is determined during an offline session based on utterances of the user and comprises an intrinsic compressed representation of speech patterns of the user. However, Nagata teaches the concept of where test voices are used to perform learning of an adaptive filter (Nagata, col. 19, lines 11-18: learning of an adaptive filter with a test signal is carried out offline). It would have been obvious to modify the combined teachings of Takeda et al and Kim such that they include being able to adapt their filter offline with a voice test signal as taught in Nagata for the purpose of being able to better accurately suppress particular signals. Lainez et al discloses a system that is able to utilize machine learning along with its associated databases to optimize signal to noise ratio of a speech system (Lainez, para 0004). It would have been obvious to modify the Takeda et al and Kim system to include machine learning along with associated databases as taught in Lainez et al so that the system of Takeda et al and Kim could predict speech pattern thus making the system more optimized and efficient.
Claim 4 has been analyzed and rejected according to claim 2, but fails to explicitly disclose providing user vectors to a corresponding unique user, where each unique user is associated with a mixed audio signal which includes speech and noise components. However, it would have been obvious to modify the Nagata reference as used to modify the vector filter of Takeda et al and Kim such that the training for Nagata concept could be carried out for a plurality of unique users, whereby each user will naturally have a mixed speech and noise signal associated for the purpose of being able to create a system that is able to compensate of a plurality of users.
Claim 11 has been analyzed and rejected according to claim 2.
Claim 13 has been analyzed and rejected according to claim 2.
Claim 15 has been analyzed and rejected according to claim 4.
Claim 21 has been analyzed and rejected according to claim 2.

Claims 3 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al, US Patent Pub. 20090043588 A1, Kim, US Patent Pub. 20160111089 A1 Nagata, US Patent 6157403 and Lainez et al, US Patent Pub. 20160005414 A1, as applied to claim 2 above, in view of Chen et al, US Patent Pub. 20220139401 A1.
Re Claim 3, the combined teachings of Takeda et al, Kim, Nagata and Lainez et al disclose the method of claim 2, but fail to disclose wherein the intrinsic compressed representation comprises one of: a d-vector representation or an i-vector representation. However, Chen et al teaches the concept of a speech processing system that is able to extract i-vectors features from a voice (Chen et al, para 0005: i-vector is selected from the Markush claim language). It would have been obvious to modify the combined teachings of Takeda et al, Kim, Nagata and Lainez et al such that they are able to separate i-vector and d-vector feature of the speech voice as taught in Chen et al for the purpose of extracting voice based on dimensionality.
Claim 14 has been analyzed and rejected according to claim 3.

Claims 5-6, 16-17 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al, US Patent Pub. 20090043588 A1, and Kim, US Patent Pub. 20160111089 A1 as applied to claim 1 above, in view of Li et al, US Patent Pub. 20120259626 A1.
Re Claim 5, the combined teachings of Takeda et al and Kim disclose the method of claim 1, but fail to disclose further comprising: post processing the filtered audio signal to generate an enhanced filtered audio signal; and outputting the enhanced filtered audio signal to an electroacoustic transducer to generate an acoustic signal. However, Li et al teaches the concept of a system that includes a pre-processing filter (Li et al, fig. 8: 602, 612; paras 0099, 0105), along with a post processing filter (Li et al, fig. 8: 602, 612; paras 0099, 0105) before being sent to the output transducer/loudspeaker (Li et al, fig. 8: 18). It would have been obvious to modify the combined teachings of Takeda et al and Kim to include a post processing filter as taught in Li et al for the purpose of ensuring sufficient processing by eliminating possible remaining artifacts that need to be attenuated.
Re Claim 6, the combined teachings of Takeda et al, Kim and Li et al disclose the method of claim 5, wherein the post processing comprises an active noise reduction (Li et al, paras 0105-0106: active noise reduction is selected from the Markush claim language).
Claim 16 has been analyzed and rejected according to claim 5.
Claim 17 has been analyzed and rejected according to claim 6.
Claim 22 has been analyzed and rejected according to claim 5.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                       				11/15/2022